ACCEPTED
                                        04-15-00103-CV
                             FOURTH COURT OF APPEALS
                                  SAN ANTONIO, TEXAS
                                   2/25/2015 2:16:35 PM
                                          KEITH HOTTLE
                                                 CLERK
04-15-00103-CV


                        FILED IN
                 4th COURT OF APPEALS
                  SAN ANTONIO, TEXAS
                 02/25/2015 2:16:35 PM
                     KEITH E. HOTTLE
                          Clerk